UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-18516 ARTESIAN RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 51-0002090 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 664 Churchmans Road, Newark, Delaware 19702 Address of principal executive offices (302) 453 – 6900 Registrant's telephone number, including area code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “small reporting company” in Rule12b-2 of the Exchange Act.: Large accelerated filer oAccelerated filer þNon-accelerated filer oSmall reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act): o Yes þ No As of May 4, 2009, 6,546,586 shares of Class A Non-Voting Common Stock and 881,452 shares of Class B Common Stock were outstanding. TABLE OF CONTENTS ARTESIAN RESOURCES CORPORATION FORM 10-Q Part I - Financial Information: Item 1 - Financial Statements Page(s) Consolidated Balance Sheets as of March 31,2009 and December 31, 2008 (unaudited) 3 Consolidated Statements of Income for the quarter ended March 31, 2009 and 2008 (unaudited) 4 Consolidated Statements of Cash Flows for the quarter ended March 31, 2009 and 2008 (unaudited) 5 Consolidated Statements of Retained Earnings for the quarter ended March 31, 2009 and 2008 (unaudited) 6 Notes to the Consolidated Financial Statements 7 – 18 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 19 – 29 Item 3 - Quantitative and Qualitative Disclosures about Market Risk 30 Item 4 - Controls and Procedures 31 Part II - Other Information: Item 1A - Risk Factors 31 Item 6 - Exhibits 32 Signatures 2 Table Of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS ARTESIAN RESOURCES CORPORATION CONSOLIDATED BALANCE SHEETS Unaudited (In thousands) ASSETS March 31, 2009 December 31, 2008 Utility plant, at original cost less accumulated depreciation $ 319,443 $ 318,243 Current assets Cash and cash equivalents 841 2,894 Accounts receivable (less reserve for bad debts 2009 - $102; 2008-$106) 4,587 4,224 Unbilled operating revenues 2,950 3,597 Materials and supplies (at cost on FIFO basis) 1,214 1,147 Prepaid property taxes 578 1,119 Prepaid expenses and other 747 491 Total current assets 10,917 13,472 Other assets Non-utility property (less accumulated depreciation 2009-$194; 2008-$179) 9,809 9,436 Other deferred assets 5,133 4,992 Total other assets 14,942 14,428 Regulatory assets, net 2,666 2,563 $ 347,968 $ 348,706 LIABILITIES AND STOCKHOLDERS' EQUITY Stockholders' equity Common stock $ 7,425 $ 7,401 Preferred stock Additional paid-in capital 66,995 66,699 Retained earnings 13,980 13,694 Total stockholders' equity 88,400 87,794 Long-term debt, net of current portion 107,277 107,555 195,677 195,349 Current liabilities Lines of credit 20,084 20,286 Current portion of long-term debt 1,522 1,516 Accounts payable 4,607 4,556 Accrued expenses 1,153 2,868 Overdraft payable 418 784 Deferred income taxes 148 363 Interest accrued 1,540 1,251 Customer deposits 562 556 Other 2,395 2,197 Total current liabilities 32,429 34,377 Commitments and contingencies Deferred credits and other liabilities Net advances for construction 20,696 21,089 Postretirement benefit obligation 794 812 Deferred investment tax credits 710 715 Deferred income taxes 30,749 29,523 Total deferred credits and other liabilities 52,949 52,139 Net contributions in aid of construction 66,913 66,841 $ 347,968 $ 348,706 See notes to the consolidated financial statements. 3 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF INCOME Unaudited (In thousands, except per share amounts) For the Quarter Ended March 31, 2009 2008 OPERATING REVENUES Water sales $ 12,500 $ 11,089 Other utility operating revenue 468 440 Non-utility revenue 908 741 13,876 12,270 OPERATING EXPENSES Utility operating expenses 6,844 6,973 Non-utility operating expenses 670 563 Depreciation and amortization 1,598 1,334 State and federal income taxes 1,083 671 Property and other taxes 853 793 11,048 10,334 OPERATING INCOME 2,828 1,936 OTHER INCOME, NET Allowance for funds used during construction 109 117 Miscellaneous 468 464 INCOME BEFORE INTEREST CHARGES 3,405 2,517 INTEREST CHARGES 1,798 1,518 NET INCOME $ 1,607 $ 999 INCOME PER COMMON SHARE: Basic $ 0.22 $ 0.14 Diluted $ 0.22 $ 0.13 CASH DIVIDEND PER COMMON SHARE $ 0.1784 $ 0.1720 AVERAGE COMMON SHARES OUTSTANDING Basic 7,413 7,313 Diluted 7,470 7,434 See notes to the consolidated financial statements. 4 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Unaudited (In thousands) For the Quarter Ended March 31 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 1,607 $ 999 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 1,598 1,334 Deferred income taxes, net 1,006 667 Stock compensation 30 41 Allowance for funds used during construction (109 ) (117 ) Changes in assets and liabilities: Accounts receivable, net of reserve for bad debts (363 ) 661 Unbilled operating revenues 647 499 Materials and supplies (67 ) 65 Prepaid property taxes 541 508 Prepaid expenses and other (256 ) 69 Other deferred assets (174 ) (315 ) Regulatory assets (103 ) 44 Accounts payable 51 876 Accrued expenses (1,715 ) 699 Interest accrued 289 168 Customer deposits and other, net 204 186 Postretirement benefit obligation (18 ) NET CASH PROVIDED BY OPERATING ACTIVITIES 3,168 6,384 CASH FLOWS USED IN INVESTING ACTIVITIES Capital expenditures (net of AFUDC) (3,461 ) (7,975 ) Proceeds from sale of assets 3 16 NET CASH USED IN INVESTING ACTIVITIES (3,458 ) (7,959 ) CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings (repayments) under lines of credit agreements (202 ) 1,500 (Decrease) increase in overdraft payable (366 ) 816 Net advances and contributions in aid of construction 75 1,158 Increase in deferred debt issuance costs 33 25 Net proceeds from issuance of common stock 290 280 Dividends (1,321 ) (1,257 ) Principal repayments of long-term debt (272 ) (118 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (1,763 ) 2,404 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (2,053 ) 829 CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR 2,894 2,520 CASH AND CASH EQUIVALENTS AT END OF YEAR $ 841 $ 3,349 Supplemental Disclosures of Cash Flow Information: Utility plant received as construction advances and contributions $ 182 $ 4,853 Supplemental Disclosures of Cash Flow Information: Interest paid $ 1,479 $ 1,325 Income taxes paid $ $ See notes to the consolidated financial statements. 5 Table Of Contents ARTESIAN RESOURCES CORPORATION CONSOLIDATED STATEMENTS OF RETAINED EARNINGS Unaudited (In thousands) For the Quarter Ended March 31, 2009 2008 Balance, beginning of period $ 13,694 $ 12,469 Net income 1,607 999 15,301 13,468 Less: Dividends 1,321 1,257 Balance, end of period $ 13,980 $ 12,211 See notes to the consolidated financial statements. 6 NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 – GENERAL Artesian Resources Corporation, or Artesian Resources, operates as a holding company, whose income is derived from the earnings of our eight wholly owned subsidiaries.The terms “we”, “our”, “Artesian” and the “Company” as used herein refer to Artesian Resources, its subsidiaries, and a variable interest entity required to be consolidated under FIN 46R (as defined in Note 2 below). Artesian Water Company Inc., or Artesian Water, our principal subsidiary, is the oldest and largest public water utility in the State of Delaware and has been providing water service within the state since 1905.Artesian Water distributes and sells water to residential, commercial, industrial, governmental, municipal and utility customers throughout the State of Delaware.In addition, Artesian Water provides services to other water utilities, including operations and billing functions, and has contract operation agreements with 21 private and municipal water providers. Artesian Water Maryland, Inc., or Artesian Water Maryland, began operations in August 2007 following the acquisition of Carpenters Point Water Company.It serves a 141 home community in Cecil County, Maryland, or Cecil County, near the Interstate 95 growth corridor between Philadelphia and Baltimore and has sufficient groundwater supply and elevated water storage to serve additional customers in the undeveloped portions of its franchise and surrounding area.In addition, on August 1, 2008, Artesian Water Maryland completed its acquisition of all the outstanding membership interests of Mountain Hill Water Company, LLC, or Mountain Hill, from its sole member, Sunrise Holdings, L.P., or Sunrise, for a purchase price of approximately $7.1 million.The acquisition provides Artesian Water Maryland the right to serve the entire 8,000 acres owned by Sunrise or its associates.Mountain Hill serves three commercial accounts in the Principio Business Park, located within Cecil County’s designated growth corridor.Mountain Hill will also provide water service to future customers in the Principio Business Park and will provide water service to the proposed 660 home residential development of Charlestown Crossing as well as the surrounding area.Expanded water service is expected for the 172 residents of Whitaker Woods, a development located in the Mountain Hill service area.This expanded franchise area was approved by the Maryland Public Service Commission, or MDPSC, in the Mountain Hill acquisition. In order for Artesian Water Maryland to expand its franchise area, we must first obtain approval from the county in Maryland in which we intend to expand.We also need to seek approval from the MDPSC.In addition, we are required to provide to the MDPSC any plans, permits, maps and proof of ownership of easements for our facilities. On October 7, 2008, Artesian Water Maryland signed an agreement, or the Water Asset Purchase Agreement, to purchase from Cecil County all of Cecil County’s rights, title and interest in and to the Meadowview, Pine Hills, Harbourview and the Route 7 water facilities and the associated parcels of real property, easement rights and water transmission and distribution systems.Closing on this transaction is expected to occur on or before June 30, 2009, subject to the satisfaction of customary closing conditions, including, among other matters, the completion of Artesian Resources’ due diligence and the approval of the MDPSC.The Appleton Regional Community Alliance, or Appleton Alliance, filed a petition with The Circuit Court of Cecil County, Maryland for judicial review of the proposed transfer of certain Cecil County property and assets to Artesian.Should the Appleton Alliance proceed with their action, closing on the transaction may be delayed.Under the Water Asset Purchase Agreement, either party may terminate such agreement, subject to certain exceptions, in the event of uncured breach by the other party, or if the closing has not occurred by December 31, 2009. 7 Table Of Contents Artesian Water Pennsylvania, Inc., or Artesian Water Pennsylvania, began operations upon receiving recognition as a regulated public water utility by the Pennsylvania Public Utility Commission, or PAPUC, in 2002.It provides water service to a residential community consisting of 38 customers in Chester County.Artesian Water Pennsylvania filed an application with the PAPUC to increase our service area in Pennsylvania, which was approved and a related order was entered on February 4, 2005.This application involved specific developments, in which we expect modest future growth.Home construction in these developments has not progressed yet pending resolution of developer related township approvals. Another subsidiary of ours, Artesian Wastewater Management, Inc., or Artesian Wastewater, is a regulated entity that owns wastewater collection and treatment infrastructure and provides wastewater services to customers in Delaware as a regulated public wastewater service company.Artesian Wastewater currently owns and operates five wastewater treatment facilities, which are capable of treating approximately 750,000 gallons per day and can be expanded to treat approximately 1.6 million gallons per day, or mgd.Artesian Wastewater currently provides wastewater service to eight communities in Sussex County. Artesian Resources has completed the preliminary engineering and design work on a regional wastewater treatment and disposal facility that will provide service for up to 40,000 homes in the northern Sussex County area.This facility is strategically situated to provide service to the growing population in the Georgetown, Ellendale and Milton area, as well as to neighboring municipal systems.This facility was granted conditional use approval by Sussex County Council to serve the Elizabethtown subdivision of approximately 4,000 homes and 439,000 square feet of proposed commercial space, as well as seven additional projects comprising approximately 3,000 residential units.The facility will also be capable of offering wastewater services to local municipalities.Artesian Utility signed an agreement on June 30, 2008 with Northern Sussex Regional Water Recycling Complex, LLC, or NSRWRC, for the design, construction and operation of this facility.Once constructed it will be operated by Artesian Wastewater. In July 2008, Artesian Wastewater and the Town of Georgetown, or Georgetown, finalized a wastewater service agreement establishing a long term arrangement that will meet the future wastewater treatment and disposal needs in Georgetown’s growth and annexation areas.Artesian Wastewater will provide up to 1 mgd of wastewater capacity for the town within the next 10 years. Artesian Wastewater Maryland, Inc, or Artesian Wastewater Maryland, was incorporated on June 3, 2008 to provide regulated wastewater services in the State of Maryland.On October 7, 2008, Artesian Wastewater Maryland signed an agreement to purchase from Cecil County the wastewater facilities known as the Meadowview Wastewater Facility and the Highlands Wastewater Facility and the associated parcels of real property, easement rights and wastewater collection systems with respect to each facility.The Meadowview Wastewater Facility has an average design permitted flow of 700,000 gallons per day, while the Highlands Wastewater Facility has 50,000 gallons per day. On October 7, 2008, Artesian Wastewater Maryland signed an agreement to purchase from Cecil County the wastewater facilities known as the Cherry Hill Wastewater Facility and the Harbourview Wastewater Facility and the associated parcels of real property, easement rights and wastewater collection systems with respect to each facility. Closings on the transactions above are expected to occur on or before June 30, 2009, subject to the satisfaction of customary closing conditions, including, among other matters, the completion of Artesian Resources’ due diligence and the approval of the MDPSC.The Appleton Regional Community Alliance, or Appleton Alliance, filed a petition with The Circuit Court of Cecil County, Maryland for judicial review of the proposed transfer of certain Cecil County property and assets to Artesian.Should the Appleton Alliance proceed with their action, closing on the transaction may be delayed.Under each of the agreements, either party may terminate such agreement, subject to certain exceptions, in the event of uncured breach by the other party, or if the closing has not occurred by December 31, 2009.The existing water and wastewater systems subject to the agreements serve approximately 3,400 customers. Our three other subsidiaries, none of which are regulated, are Artesian Utility Development, Inc., or Artesian Utility, Artesian Development Corporation, or Artesian Development and Artesian Consulting Engineers, Inc., or Artesian Consulting. 8 Table Of Contents Artesian Utility was formed in 1996.It designs and builds water and wastewater infrastructure and provides contract water and wastewater services on the Delmarva Peninsula.Artesian Utility also evaluates land parcels, provides recommendations to developers on the size of a water or wastewater facility and the type of technology that should be utilized for treatment at said facilities, and operates 31 water and wastewater facilities in Delaware, Maryland and Pennsylvania for others.Artesian Utility also has several contracts with developers for design and construction of wastewater facilities within the Delmarva Peninsula, utilizing a number of different technologies for treatment of wastewater at each facility. We currently operate a 2.5 mgd wastewater facility for the town of Middletown, in Southern New Castle County, or Middletown, under a 20-year contract that expires on February 1, 2021.Artesian Utility also operates an approximately 250,000 gallon per day wastewater facility in Middletown.In addition, we operate an additional wastewater facility in Middletown in order to support the 2.5 mgd wastewater facility described above. We currently provide contract water and wastewater operation services to private, municipal and governmental institutions in the southeastern part of Pennsylvania as a result of our acquisition of TMH Environmental Services, Inc., or TMH, in May 2007. On June 30, 2008, Artesian Utility signed an agreement with NSRWRC for the design, construction and operation of the Northern Sussex Regional Water Recycling Complex, a wastewater treatment facility to be located in Sussex County, Delaware, or the Facility.NSRWRC was created for the purpose of developing the treatment facility site, which once constructed, will be operated by Artesian Wastewater. On March 17, 2009, Artesian Utility signed an agreement with the Cecil County Public Works in Cecil County, Maryland to operate the Meadowview Wastewater and Highlands Wastewater treatment and disposal facilities until Artesian Wastewater Maryland’s purchase of the facilities is closed.This agreement also employs Artesian Utility to operate two water supply and treatment stations and two booster stations in Cecil County.In addition, on March 31, 2009 Artesian Utility signed an agreement with the Town of Port Deposit in Cecil County, Maryland to operate and maintain a water system from April 1, 2009 through August 30, 2009, with three additional one-year renewal options. Artesian Development owns an approximately six-acre parcel of land zoned for office buildings located immediately adjacent to our corporate headquarters and 2 nine-acre parcels of land located in Sussex County. On October 8, 2007, Artesian Development purchased approximately eighteen acres of land located on Route 9, west of the City of Lewes in Sussex County, Delaware.Artesian Development received a conditional use for this land from Sussex County to construct an office facility, as we continue to expand our operations in southern Delaware.This conditional use also includes allowing for the construction of water treatment and wastewater facilities and elevated storage on the site to provide service to the area between Lewes and Georgetown, Delaware.Once permits and approvals to construct the facilities are received, appropriate agreements with the utility affiliates of Artesian Development for its use will be developed.In January 2008 we received the approved Soils Investigation Report and in July 2008 we received the approved Preliminary Groundwater Impact Assessment and Groundwater Mounding Analysis from the Delaware Department of Natural Resources and Environmental Control, or “DNREC.”We are in the process of completing designs for submittal to DNREC, along with supplying additional information to increase the number of units approved to be served at the site from 400 units to approximately 1,600 units.We have current requests for service from three local developments.We expect to complete the permitting process by the second quarter of 2009. Artesian Consulting provides engineering services to developers for residential and commercial development.Artesian Resources has routinely employed engineering firms to design infrastructure for water and wastewater systems.On June 6, 2008, Artesian Consulting acquired all the assets of Meridian Architects and Engineers, or Meridian, for a purchase price of $130,000.The acquisition includes the assignment of certain current contract agreements to provide engineering services to developers and includes services to be provided to Artesian Water. 9 Table Of Contents Meridian is a leading provider of engineering services in Delaware, particularly in Sussex County.This acquisition provides Artesian Resources with enhanced design and engineering capabilities that we believe will significantly decrease our reliance on outside engineering firms for similar services.In addition, we believe that Meridian’s ability to offer engineering services to design on-site water and wastewater systems for developers, as well as offsite wastewater collection systems in Sussex County, will provide additional revenues that are not weather sensitive. NOTE 2 – BASIS OF PRESENTATION The unaudited consolidated financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all the disclosures required in the financial statements included in the Company's annual report on Form 10-K.Accordingly, these financial statements and related notes should be read in conjunction with the financial statements and related notes in the Company's annual report on Form 10-K for fiscal year 2008. The consolidated financial statements include the accounts of Artesian Resources Corporation, or Artesian Resources, and its wholly owned subsidiaries, including its principal operating company, Artesian Water Company, Inc., or Artesian Water.In the opinion of the Company, the accompanying unaudited consolidated financial statements reflect all normal recurring adjustments necessary to present fairly the Company's balance sheet position as of March 31, 2009 and the results of operations for the quarterly periods ended March 31, 2009 and 2008 and cash flows for the quarter ended March 31, 2009 and 2008.In addition, in accordance with Financial Accounting Standards Board Interpretation No. 46(R), “Consolidation of Variable Interest Entities, an interpretation of ARB No, 51,” or FIN 46(R), the Company consolidates variable interest entities for which it is deemed to be the primary beneficiary.All inter-company transactions and balances have been eliminated in consolidation (refer to Note 9 “Northern Sussex Regional Water Recycling Complex, LLC”). The results of operations for the interim period presented are not necessarily indicative of the results for the full year or for future periods. Reclassification Certain accounts in the prior period financial statements have been reclassified for comparative purposes to conform with the presentation in the current year financial statements.These reclassifications had no effect on net income or stockholders' equity. NOTE 3 – STOCK COMPENSATION PLANS On May 25, 2005, the Company’s stockholders approved a new Equity Compensation Plan, which authorizes up to 500,000 shares of Class A Non-Voting Common Stock for issuance, referred to as the 2005 Equity Compensation Plan, or the Plan.Since May 25, 2005, no additional grants have been made under the Company’s other stock-based compensation plans that were previously available.On January 1, 2006 the Company adopted Statement of Financial Accounting Standards No. 123R “Share-Based Payment.”Approximately $30,000 in compensation expense was recorded during the three months ended March 31, 2009 for stock options issued in May 2008 under the Plan.For the three months ended March 31, 2008 an expense of approximately $41,000 was recorded for stock options granted in May 2007.Costs were determined based on the fair value at the grant dates and those costs are being charged to income over the service period associated with the grants. The fair value of each option grant is estimated using the Black-Scholes-Merton option pricing model with the following weighted-average assumptions used for grants issued in 2008 and 2007.All options were granted at market value with a 10 year option term with a vesting period of one year from the dates of grant. 10 Table Of Contents 2008 2007 Expected Dividend Yield 3.60 % 3.30 % Expected Stock Price Volatility 0.25 0.27 Weighted Average Risk-Free Interest Rate 3.45 % 4.69 % Weighted Average Expected Life of Options (in years) 6.93 3.65 For 2008 and 2007, the expected dividend yield was based on a 12 month rolling average of the current dividend yield.The expected volatility is the standard deviation of the change in the natural logarithm of the stock price (expressed as an annual rate) for the expected term shown above.The expected life was based on historic exercise patterns for similar grants.The risk free interest rate is the 7-year Treasury Constant Maturity rate as of the dates of the grants. The following summary reflects changes in the shares of Class A Non-Voting Common Stock under option: Option Shares Weighted Average Exercise Price Weighted Average Remaining Life (Yrs.) Aggregate Intrinsic Value (in thousands) Plan options Outstanding at January 1, 2009 530,921 $ 15.14 Granted N/A Exercised (14,940 ) $ 8.66 Canceled N/A Outstanding at March 31, 2009 515,981 $ 15.33 4.78 $ 625 Options exercisable at March 31, 2009 482,231 $ 15.11 4.48 $ 625 The total intrinsic value of options exercised during the three month period ended March 31, 2009 was approximately $83,000. 11 Table Of Contents The following summary reflects changes in the non-vested shares of Class A Stock under option: Non-vested Shares Option Shares Weighted Average Grant - Date Fair Value Per Option Non-vested at January 1, 2009 33,750 $ 3.60 Granted N/A Vested N/A Canceled N/A Non-vested at March 31, 2009 33,750 $ 3.60 As of March 31, 2009, there was $15,000 of total unrecognized expense related to non-vested option shares granted under the Plan.That cost will be recognized over the remaining vesting period (approximately two months) of the unvested options. NOTE 4 - REGULATORY ASSETS In accordance with SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation,” certain expenses are recoverable through rates charged to our customers, without a return on investment, and are deferred and amortized during future periods using various methods as permitted by the Delaware Public Service Commission, or DEPSC, the MDPSC, and the PAPUC.Depreciation and salary study expenses are amortized on a straight-line basis over a period of five years, while all other expenses related to rate proceedings and applications to increase rates are amortized on a straight-line basis over a period of two years.The postretirement benefit obligation, which is being amortized over twenty years, is adjusted for the difference between the net periodic postretirement benefit costs and the cash payments.The deferred income taxes will be amortized over future years as the tax effects of temporary differences previously flowed through to the customers reverse.Goodwill is the result of the Mountain Hill acquisition, and is currently being amortized on a straight-line basis over a period of fifty years in accordance with SFAS No. 71.SFAS No.71 stipulates generally accepted accounting principles for companies whose rates are established by or are subject to approval by a third-party regulatory agency.Deferred acquisition costs are the result of due diligence costs related to the proposed purchase agreements for water and wastewater facilities in Cecil County, Maryland, which are expected to close on or before June 30, 2009, subject to the satisfaction of customary closing conditions, including, among other matters, the completion of Artesian Resources’ due diligence and the approval of the MDPSC.The Appleton Regional Community Alliance, or Appleton Alliance, filed a petition with The Circuit Court of Cecil County, Maryland for judicial review of the proposed transfer of certain Cecil County property and assets to Artesian.Should the Appleton Alliance proceed with their action, closing on the transaction may be delayed. Unaudited (in thousands) March 31, 2009 December 31, 2008 Postretirement benefit obligation $ 906 $ 924 Deferred income taxes recoverable in future rates 548 552 Goodwill 368 370 Deferred acquisition costs 392 341 Expense of rate proceedings 452 376 $ 2,666 $ 2,563 12 Table Of Contents Expenses related to the Net Periodic Pension Cost for the postretirement benefit obligation are as follows: Unaudited (in thousands) For the Three Months Ended March 31, 2009 2008 Net Periodic Pension Cost Interest Cost $ 11 $ 13 Amortization of Net Gain (3 ) Amortization of Transition Obligation 2 2 Total Net Periodic Benefit Cost $ 10 $ 15 Contributions Artesian Water contributed $28,000 to its postretirement benefit plan in the first three months of 2009 and expects to contribute another $84,000 for the remainder of the year.These contributions consist of insurance premium payments for medical, dental and life insurance benefits made on behalf of the Company’s eligible retired employees. NOTE 5 - NET INCOME PER COMMON SHARE AND EQUITY PER COMMON SHARE Basic net income per share is based on the weighted average number of common shares outstanding.Diluted net income per share is based on the weighted average number of common shares outstanding and the potentially dilutive effect of employee stock options.The following table summarizes the shares used in computing basic and diluted net income per share: For the Quarter Ended March 31, 2009 2008 (in thousands) Average common shares outstanding during the period for Basic computation 7,413 7,313 Dilutive effect of employee stock options 57 121 Average common shares outstanding during the period for Diluted computation 7,470 7,434 13 Table Of Contents For three months ended March 31, 2009, employee stock options to purchase 301,500 shares of common stock, were excluded from the calculations of diluted net income per share as the calculated proceeds from the options’ exercise were greater than the average market price of the Company’s common stock during this period. The Company has 15,000,000 authorized shares of Class A Non-Voting Common Stock and 1,040,000 shares of Class B Common Stock.As of March 31, 2009, 6,543,694 Class A shares and 881,452 Class B shares were issued and outstanding.The par value for both classes is $1.00 per share.For the three months ended March 31, 2009 andMarch 31, 2008, the Company issued 24,312 and 21,223 shares of Class A Stock, respectively. Equity per common share was $11.93 and $11.64 at March 31, 2009 and 2008, respectively.These amounts were computed by dividing common stockholders' equity by the average number of shares of common stock outstanding on March 31, 2009 and 2008, respectively. NOTE 6 - RATE PROCEEDINGS Our water and wastewater utilities generate operating revenue from customers based on rates that are established by state Public Service Commissions through a rate setting process that may include public hearings, evidentiary hearings and the submission of evidence and testimony in support of the requested level of rates by our company. Delaware statute permits water utilities to put into effect, on a semi-annual basis, increases related to specific types of distribution system improvements through a Distribution System Improvement Charge, or DSIC.This charge is available to water utilities to be implemented between general rate increase applications that normally recognize changes in a water utility’s overall financial position.The DSIC approval process is less costly when compared to the approval process for general rate increase requests.The DSIC rate applied between base rate filings is capped at 7.5% of the amount billed to customers under otherwise applicable rates and charges, and the DSIC rate increase applied can not exceed 5% within any 12-month period.In December 2007, we filed for a DSIC of 0.46% to be applied to customers’ total bill, effective January 1, 2008, in order to recover the cost of non-revenue producing plant put into service between the end of the last general rate increase and October 2007.During the first three months of 2008, we earned approximately $65,000 in DSIC revenue.On June 21, 2008, the Company discontinued the collection of DSIC pursuant to Delaware law which requires the Company to discontinue a DSIC when new base rates are put into effect.We did not have DSIC in effect during 2009. On January 25, 2008, Artesian Water submitted a notice to the DEPSC of our intent to file an application for a rate increase, as is required to be submitted prior to filing an application.On April 22, 2008, Artesian Water filed a petition with the DEPSC to implement new rates to meet a requested increase in revenue of 28.8%, or approximately $14.2 million, on an annualized basis.On July, 11, 2008, pursuant to the DEPSC’s minimum filing requirements, Artesian filed a supplemental filing with the DEPSC to update financial schedules for actual experience through March 31, 2008 and to reflect additional changes affecting the requested increase.The overall result was a reduction to the requested increase in revenue of 1.5%, to 27.3% or approximately $13.5 million, on an annualized basis.This request was primarily due to the Company’s significant investment in infrastructure to improve and ensure water quality and service reliability.This includes capital expenditures for additional supply, storage, water main replacements, hydraulic improvements, installation of automated meter reading equipment in the service territory south of the Chesapeake & Delaware canal, or C&D Canal, and additional space to house our critical operations and office support functions. The rate request was also filed due to increases in various operating and maintenance costs, including increased costs associated with depreciation, purchased power, purchased water, additional building space and postage. Additional reasons for this request include, expenses related to new water system additions, the implementation of monthly billing to customers below the C&D Canal, and creation of new water consumption blocks to provide the company an opportunity to achieve a fair rate of return. 14 Table Of Contents As permitted by law, on June 21, 2008, we placed temporary rates into effect, designed to generate an increase in annual operating revenue of approximately 5.0%, or $2.5 million on an annualized basis, until new rates are approved by the DEPSC.Also pursuant to law, on December 17, 2008, we placed temporary rates into effect, designed to generate an additional increase in annual operating revenue of approximately 10% or $5.0 million on an annualized basis, given that the rate case had not been concluded in a seven month period.Evidentiary hearings were held on December 8-9, 2008 and a final Commission decision is anticipated in the third quarter of 2009 in reference to the implementation of our requested rate increase. In December 2008, the MDPSC approved an application for Artesian Water Maryland to construct a water system from the Delaware state line, interconnecting with the Artesian Water system, to the Town of Elkton.The Town of Elkton has agreed to take a minimum of 50,000 gallons per day and a maximum of 200,000 gallons per day. In March 2009, Artesian Wastewater filed an application with the DEPSC for approval of a uniform tariff applicable to all of our wastewater territories in Delaware.Currently, each time we add a new service territory, an application must be submitted to the DEPSC for rate approval.If the application is approved, Artesian Wastewater would be permitted to apply its tariffed rates to any new service territories without prior DEPSC approval. In April 2009, Artesian Water Maryland applied for approval from the MDPSC to construct a water system to the 172 residents of the Whitaker Woods housing development located in the Mountain Hill service area.This expanded franchise area was approved by the MDPSC in the Mountain Hill acquisition and would be subject to the Mountain Hill tariff rates.Artesian Water Maryland has requested expedited approval of this application, as water supply in that area is currently very limited.A final decision is expected in May 2009. NOTE 7 – INCOME TAXES Under FASB issued Interpretation No. 48 “Accounting for Uncertainty in Income Taxes,” the Company analyzed Artesian’s various tax positions and determined that no further entry, recognition or derecognition were required.The Company would recognize, if applicable, interest accrued and penalties related to unrecognized tax benefits in interest expense and in accordance with the regulations of the jurisdictions involved.There were no such charges for the period ended March 31, 2009.Additionally, there were no accruals relating to interest or penalties as of March 31, 2009.The Company remains subject to examination by federal and state authorities for tax years 2005 through 2008. NOTE 8 – FAIR VALUE OF FINANCIAL INSTRUMENTS The following methods and assumptions were used to estimate the fair value of each class of financial instruments for which it is practicable to estimate that value. Current Assets and Liabilities For those current assets and liabilities that are considered financial instruments, the carrying amounts approximate fair value because of the short maturity of those instruments. 15 Table Of Contents Long-term Financial Liabilities The fair value of Artesian Resources' long-term debt as of March31, 2009 and December 31, 2008, determined by discounting their future cash flows using current market interest rates on similar instruments with comparable maturities as guided under SFAS 107, “Disclosures about Fair Value of Financial Instruments,” are shown as below: In thousands March 31, 2009 December 31, 2008 Carrying amount $ 107,277 $ 107,555 Estimated fair value 109,289 113,214 The fair value of Advances for Construction cannot be reasonably estimated due to the inability to accurately estimate future refunds expected to be paid over the life of the contracts.Refund payments are based on the water sales to new customers in the particular development constructed.The fair value of Advances for Construction would be less than the carrying amount because these financial instruments are non-interest bearing. NOTE 9 – NORTHERN SUSSEX REGIONAL WATER RECYCLING COMPLEX, LLC On June 30, 2008, Artesian Utility signed an agreement with Northern Sussex Regional Water Recycling Complex, LLC, or NSRWRC, for the design, construction and operation of the Northern Sussex Regional Water Recycling Complex, a wastewater treatment facility to be located in Sussex County, Delaware.NSRWRC was created for the sole purpose of developing the treatment facility site, which once constructed, will be operated by Artesian Wastewater.The Company has determined that NSRWRC constitutes a variable interest entity, or VIE, as defined by FIN 46(R).See Note 2 – Basis of Presentation. The Company, by contract, has control over the design and construction of the treatment facility.NSRWRC is financially responsible for designing and building the treatment facility.Under the terms of the agreement, Artesian Resources acts as the guarantor of a $10 million construction loan, secured by a 75 acre parcel purchased by NSRWRC on July 1, 2008 for approximately $5 million.The interest rate on the construction loan is variable based on LIBOR Advantage Rate plus 225 basis points.The line of credit includes provisions that require Artesian Resources to assume the debt and all liabilities arising from that debt under certain circumstances, including the bankruptcy of NSRWRC.In the event of default by NSRWRC, Artesian Resources shall pay NSRWRC's obligations due to the financial institution; or on demand of the financial institution immediately deposit all amounts due under the obligation.As of March 31, 2009, approximately $7.1 million has been drawn on the loan, which is included in the Lines of Credit on our Consolidated Balance Sheet.As of March 31, 2009, approximately $7.4 million is included in non-utility property and was comprised of the land and construction in progress of the facility.The entire capitalization of NSRWRC is comprised of the amounts borrowed against the $10 million construction loan.In connection with the purchase of the treatment facility site, as of June 30, 2008, Artesian Utility agreed to commit $3.0 million to NSRWRC, payable in 10 equal annual installments, which commenced on June 30, 2008.In April 2009, Artesian Utility agreed to accelerate two of its payments to NSRWRC in exchange for a $450,000 reduction in the total commitment.Artesian Utility made a $900,000 payment to NSRWRC, which included the June 30, 2009 payment and the acceleration of two payments, or $600,000.As a result of the reduction in the commitment and the acceleration of the payments, the remaining balance of $1,350,000 will be repaid over the next 5 years with a final payment of $150,000 due on June 30, 2014.There has been a nominal investment in NSRWRC by the owner of NSRWRC.The treatment facility will be owned by NSRWRC until the initial loan to the treatment facility is repaid.At that time, the treatment facility will be transferred to the Company for nominal value as contributed property.Immediately following the transfer of the treatment facility and extinguishment of debt, NSRWRC will be dissolved. 16 Table Of Contents NOTE 10 – RELATED PARTY TRANSACTIONS The Company has entered into transactions in the normal course of business with related parties.The owner of NSRWRC is the sole owner of Meridian Architects and Engineers, LLC, or Meridian Architects, Meridian Enterprises, LLC, or Meridian Enterprises, and Meridian Consulting, LLC, or Meridian Consulting.The Company has utilized Meridian Architects, Meridian Enterprises and Meridian Consulting for various consulting services during the three month period ended March 31, 2009.As of March 31, 2009, approximately $100,000 was paid to Meridian Architects, approximately $100,000 was paid to Meridian Enterprises and approximately $18,000 was paid to Meridian Consulting in connection with these consulting services.Approximately $15,000 was paid to Meridian Enterprises as of March 31, 2009 for office space rental.Also, as of March 31, 2009, the Company had accounts receivable balances for engineering services due from the following entities, all of which are owned by the owner of NSRWRC:Meridian Architects of approximately $51,000, Landlock, LLC of approximately $168,000, and Peninsula Square, LLC of approximately $21,000.There were no related party transactions during the three month period ended March 31, 2008.All services were provided in the ordinary course of business at fees and on terms and conditions that the Company believes are the same as those that would result from arm’s-length negotiations between unrelated parties. NOTE 11 - IMPACT OF RECENT ACCOUNTING PRONOUNCEMENTS In February 2008, the FASB issued FSP No. SFAS 157-2, "Effective Date of FASB Statement No. 157," which delays the effective date of SFAS 157 for all non-financial assets and non-financial liabilities, except those that are recognized or disclosed at fair value in the financial statements on at least an annual basis, until January 1, 2009 for calendar year-end entities.See Note 8 — Fair Value Of Financial Instruments. In April 2009, the FASB issued FSP FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly,” which provides additional guidance for applying the provisions of SFAS No. 157.SFAS No. 157 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants under current market conditions.This FSP requires an evaluation of whether there has been a significant decrease in the volume and level of activity for the asset or liability in relation to normal market activity for the asset or liability.If there has, transactions or quoted prices may not be indicative of fair value and a significant adjustment may need to be made to those prices to estimate fair value.Additionally, an entity must consider whether the observed transaction was orderly (that is, not distressed or forced).If the transaction was orderly, the obtained price can be considered a relevant observable input for determining fair value.If the transaction is not orderly, other valuation techniques must be used when estimating fair value.FSP FAS 157-4 must be applied prospectively for interim periods ending after June 15, 2009.The Company does not expect the adoption of this FSP will have a material impact on the financial statements. In December 2007, the FASB issued SFAS No. 141(R), “Business Combinations,” which replaces SFAS No.141.SFAS No.141(R) establishes principles for recognizing assets and liabilities acquired in a business combination, contractual contingencies and certain acquired contingencies to be measured at their fair values at the acquisition date.This statement requires that acquisition-related costs and restructuring costs be recognized separately from the business combination.SFAS No. 141(R) is effective for fiscal years beginning January 1, 2009.The Company adopted this statement January 1, 2009 and it did not have a material effect on the financial statements. 17 Table Of Contents In April 2009, the FASB issued FSP FAS 141(R)-1, “Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies.”This pronouncement amends SFAS No.141(R) to clarify the initial and subsequent recognition, subsequent accounting, and disclosure of assets and liabilities arising from contingencies in a business combination.FSP SFAS No.141(R)-1 requires that assets acquired and liabilities assumed in a business combination that arise from contingencies be recognized at fair value, as determined in accordance with SFAS No.157, if the acquisition-date fair value can be reasonably estimated.If the acquisition-date fair value of an asset or liability cannot be reasonably estimated, the asset or liability would be measured at the amount that would be recognized in accordance with FASB Statement No.5, “Accounting for Contingencies,” and FASB Interpretation No.14, “Reasonable Estimation of the Amount of a Loss.”FSP SFAS No.141(R)-1 is effective for fiscal years beginning January1, 2009.As the provisions of FSP FAS 141(R)-1 are applied prospectively to business combinations with an acquisition date on or after the guidance became effective, the impact cannot be determined until the transactions occur.No such transactions occurred during the first quarter of 2009. In December 2007, the FASB issued SFAS No.160, “Noncontrolling Interests in Consolidated Financial Statements — an amendment of ARB No. 51.”This statement establishes accounting and reporting standards for the noncontrolling interest in a subsidiary, the amount of consolidated net income attributable to the parent and to the noncontrolling interest, changes in a parent’s ownership interest and the valuation of retained noncontrolling equity investments when a subsidiary is deconsolidated.This statement requires expanded disclosures in the consolidated financial statements that clearly identify and distinguish between the interest of the parent and the interest of the noncontrolling owners.SFAS No. 160 is effective for fiscal years beginning January 1, 2009.The adoption of this statement did not have a material impact on the Company’s results of operations or financial position. In March 2008, the FASB issued Statement No. 161, “Disclosures about Derivative Instruments and Hedging Activities – Including an amendment of FASB No.133.”This statement changes the disclosure requirements for derivative instruments and hedging activities.Entities are required to provide enhanced disclosures about (a) how and why a company used derivative instruments, (b) how derivative instruments and related hedge items are accounted for under Statement 133 and its related interpretations and (c) how derivative instruments and related hedged items affect an entity’s financial position, financial performance, and cash flow. This Statement is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008.The Company adopted this statement January 1, 2009 and it did not have a material effect on the financial statements. In May of 2008, the FASB issued Statement No. 162, “The Hierarchy of Generally Accepted Accounting Principles.”This statement identifies the sources of accounting principles and the framework for selecting the principles to be used in the preparation of financial statements of nongovernmental entities that are presented in conformity with GAAP in the United States (the GAAP hierarchy).This statement is effective 60 days following the SEC’s approval of the Public Company Accounting Oversight Board amendments to AU Section 411, “The Meaning of Present Fairly in Conformity With Generally Accepted Accounting Principles.”The Company does not expect this Statement will have a material impact on the financial statements. In December 2008, the FASB issued FSP FAS No.132(R)-1, “Employers’
